CORRECTED OPINION
                         UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 03-4429
TOMMY LAWSON, a/k/a Man, a/k/a
Black,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
               G. Ross Anderson, Jr., District Judge.
                             (CR-02-323)

                  Submitted: November 19, 2003

                      Decided: December 1, 2003

             Corrected Opinion Filed: January 7, 2004

    Before WILKINSON and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, OFFICE OF
2                      UNITED STATES v. LAWSON
THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Tommy Lawson appeals his conviction, pursuant to a guilty plea,
for possession with intent to distribute and distribution of less than
five grams of crack cocaine, in violation of 21 U.S.C. § 841(a)(1)
(2000), and his 151-month sentence. Counsel has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), raising
two potential issues but stating that, in his view, there are no meritori-
ous grounds for appeal. Lawson was advised of his right to file a pro
se supplemental brief, but did not do so. We affirm.

   Counsel first questions whether the district court properly con-
ducted the plea colloquy pursuant to Fed. R. Crim. P. 11. Counsel
correctly notes that the magistrate judge failed to advise Lawson that
the court at sentencing could depart from the sentencing range calcu-
lated under the Sentencing Guidelines,1 as required by Rule 11(c)(1);2
failed to advise Lawson that his answers to questions asked during the
plea hearing, if false, could later be used against him in a prosecution
for perjury or false statement, as required by Rule 11(c)(5); and failed
to specifically inquire into Lawson’s competency to enter a plea, as
required by Rule 11(d).

    Because Lawson did not object to the plea inquiry or seek to with-
    1
   U.S. Sentencing Guidelines Manual (2001).
    2
   Rule 11 was amended effective December 1, 2002. The citations refer
to the pre-amendment version that was in effect at the time Lawson
entered his plea on September 26, 2002.
                       UNITED STATES v. LAWSON                          3
draw his plea in the district court, we review for plain error. United
States v. Vonn, 535 U.S. 55, 74-75 (2002); United States v. Martinez,
277 F.3d 517, 524-25 (4th Cir.), cert. denied, 537 U.S. 899 (2002).
We therefore must determine whether (1) there was error; (2) that was
plain; (3) that affected Lawson’s substantial rights; and (4) if the first
three criteria are met, whether we should exercise our discretion to
notice the error. United States v. Olano, 507 U.S. 725, 732 (1993).
Our review of the record convinces us that, although the magistrate
judge’s failures to inquire as described above constitute error that is
plain, the error did not affect Lawson’s substantial rights. The magis-
trate judge specifically inquired into whether Lawson desired to plead
guilty and advised him that the decision to plead guilty was his alone.
Moreover, our review of the entire record reveals that Lawson mean-
ingfully participated in the proceedings and there is nothing in the
record indicating any reason to question his competency or the volun-
tariness of his plea of guilty.

   Next, counsel raises as a potential issue whether the district court
properly established the sentencing range and in sentencing Lawson
to 151 months of imprisonment. Lawson did not object to the presen-
tence report, thus we review for plain error. Our review of the record
leads us to conclude that the district court did not commit plain error
in determining that Lawson qualified for sentencing as a career
offender under § 4B1.1 of the Guidelines, and correctly determined
the applicable sentencing range. To the extent Lawson asserts error
in the district court’s decision to sentence him to a particular term of
imprisonment within the properly calculated Guidelines range, such
an exercise of discretion by the district court is not reviewable. United
States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990).

   As required by Anders, we have examined the entire record and
find no meritorious issues for appeal. Accordingly, we affirm Law-
son’s conviction and sentence. This court requires that counsel inform
his client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
4                     UNITED STATES v. LAWSON
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                         AFFIRMED